                                     Case 8:20-bk-03610-CPM                         Doc 23          Filed 05/14/20                 Page 1 of 3


 Fill in this information to identify the case:
 Debtor name CFRA Tri-Cities, LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                  Check if this is an

 Case number (if known):                8:20-bk-03610-CPM                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Beltram Edge Tool               Cami Crawford                  Trade                                                                                                       $3,555.23
 Supply Inc
 6800 North Florida              ccrawford@the-ifg.
 Avenue                          com
 Tampa, FL 33604                 813-239-1136
 Brightridge                                                    Trade                                                                                                       $2,594.92
 2600 Boones Creedk
 Rd.                             423-952-5000
 Johnson City, TN
 37615
 Bristol Virginia                                               Trade                                                                                                       $1,844.13
 Utilities
 15022 Lee Hwy                   276-669-4112
 Bristol, VA 24202
 Broadway Lights                 Kallie Corn                    Trade                                                                                                     $20,999.00
 LLC
 1085 Thousand
 Oaks Blvd.                      kallie@broadwaylig
 Greenville, SC 29607            hts.com
 CaptiveAire                     Trixi Perry        Trade                                                                                                                     $992.65
 Systems
 4641 Paragon Park               trixie@captiveaire.
 Road                            com
 Raleigh, NC 27616               919-882-2410
 City of Kingsport                                              Trade                                                                                                         $866.19
 225 West Center
 Street                          423-343-9860
 Kingsport, TN 37660
 Commercial Kitchen              David Helton                   Trade                                                                                                       $1,209.52
 Specialis
 1850 Indian Ridge               n/a
 Drive                           404-276-0006
 Kingsport, TN 37660
 Dan's Professional              Dan Payne                      Trade                                                                                                       $5,325.00
 Plumbing
 1558 Fuller Street              danp@dansplumbi
 Kingsport, TN 37664             ng.us
                                 423-246-3446

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:20-bk-03610-CPM                         Doc 23          Filed 05/14/20                 Page 2 of 3



 Debtor    CFRA Tri-Cities, LLC                                                                               Case number (if known)         8:20-bk-03610-CPM
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ford & Harrison LLP P. Maxwell Smith                           Trade                                                                                                     $10,605.11
 271 17th Street NW
 Suite 1900           msmith@fordharris
 Atlanta, GA 30363    on.com
                      615-574-6708
 HPI Direct, Inc.     Annelie Figueroa                          Trade                                                                                                         $973.27
 785 Goodard Court
 Alpharetta, GA       AFIGUEROA@supe
 30005                rioruniform.com
                      678-941-1800
 IHOP Franchise       Alicia Beltran                            Trade                   Contingent                                                                                $0.00
 Company, LLC                                                                           Unliquidated
 450 North Brand      Alicia.Beltran@din                                                Disputed
 Boulevard            ebrands.com
 7th Floor
 Glendale, CA 91203
 Interface Security   JoAnn Thompson                            Trade                                                                                                       $1,316.07
 Sys. LLC
 8339 Solutions       joann.thompson@i
 Center               nterfacesys.com
 Chicago, IL 60677    314-595-0275
 Johnson City Utility                                           Trade                                                                                                       $1,987.76
 System               ebilling@johnsonci
 601 E. Main Street   tytn.com
 Johnson City, TN     423-461-1640
 37601
 National Tax Credit Steve Boeding                              Trade                                                                                                       $1,762.53
 Holdings
 10499 W. Bradford    sboeding@ntcusa.
 Rd. #102             com
 Littleton, CO 80127 678-303-4660
 Performance Food     Rahesha Mackey                            Trade                                                                                                     $27,477.61
 Group
 7420 Ranco Rd.       Rahesha.Mackey@
 Henrico, VA 23228    pfgc.com
                      804-237-1045
 Premier Fire         Garry                                     Trade                                                                                                       $1,193.11
 Protection Inc.
 1338 TN-126          f2e@premierfirebri
 Bristol, TN 37620    stoltn.com
                      423-652-2744
 Rosnet Technology Stacye Holcomb                               Trade                                                                                                       $1,600.00
 8500 NW River Park
 Dr.                  sholcomb@rosnet.
 Kansas City, MO      com
 64152                816-743-7790
 Rustic Ridge         Tim                                       Trade                                                                                                       $1,050.00
 Landscaping
 205 Pickens Bridge tim@therusticridge
 Rd.                  .com
 Johnson City, TN     432-282-3550
 37615


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:20-bk-03610-CPM                         Doc 23          Filed 05/14/20                 Page 3 of 3



 Debtor    CFRA Tri-Cities, LLC                                                                               Case number (if known)         8:20-bk-03610-CPM
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 S&D Coffee                      Jeff Poyer                     Trade                                                                                                         $686.79
 300 Concord
 Parkway South                   poyerj@sndcoffee.
 Concord, NC 28027               com
                                 800-933-2210
 The Wasserstrom                 Shelby Sheets
                                       Trade                                                                                                                                  $558.17
 Company
 4500 E. Broad Street shelbysheets@was
 Columbus, OH         serstrom.com
 43213                800-999-9277




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
